                    Case 3:18-cv-06009-RBL Document 10 Filed 02/14/19 Page 1 of 4




 1

 2

 3

 4

 5                                                                Hon. Ronald B. Leighton

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
       ROBERT A. SHOBERG,                                    No. 3:18-cv-06009-RBL
 9

10                                        Plaintiff,         STIPULATED MOTION TO STAY
                                                             PROCEEDING, AND
11                       vs.                                 [PROPOSED] ORDER

12     GRAYS HARBOR COUNTY, et al,                           NOTE ON MOTION CALENDAR:
                                                             FEBRUARY 14, 2019
13                                        Defendants.
14
                                        I. RELIEF REQUESTED
15
            COME NOW the parties to this action, by and through counsel of record, and hereby file
16
     this stipulated motion pursuant to LCR 10(g) and LCR 7(d)(1) seeking a stay of this proceeding.
17
                                        II. GROUNDS FOR STAY
18

19          When this action was removed to this Court, defendants filed a Notice of Related Case

20   (Dkt. 5) identifying Werner v. Grays Harbor County et al, USDC Western Dist. Of Wash. at
21   Tacoma, No. 3:18-cv-05993-RBL as a case related to this matter, with the following
22
     explanation: “These two cases involve the same underlying personal property forfeiture issues
23
     arising from a single search and seizure incident, and they are brought against the same
24
     defendants. Plaintiffs in these two cases, Ashley Werner and Robert A. Shoberg, are believed
25
     to be married, and each claims entitlement to the same items of personal property seized.” The
26

       STIPULATED MOTION TO STAY PROCEEDING,                            LAW, LYMAN, DANIEL,
       AND [PROPOSED] ORDER – 1                                     KAMERRER & BOGDANOVICH, P.S.
                                                                                    ATTORNEYS AT LAW
                                                                      2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                    P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-RBL                                       (360) 754-3480 FAX: (360) 357-3511
                    Case 3:18-cv-06009-RBL Document 10 Filed 02/14/19 Page 2 of 4




 1   Werner v. Grays Harbor County, et. al. matter has since been remanded back to Grays Harbor
 2   County Superior Court for further proceedings on the property forfeiture claims, after
 3
     dismissal of all federal claims. See, Werner v. Grays Harbor County et al, Dkt. 9. The parties
 4
     now seek a stay of this proceeding to facilitate a possible combined resolution of all property
 5
     forfeiture claims in both this matter and the Werner v. Grays Harbor County et al matter.
 6
     Plaintiff is also considering and may in the interim stipulate to dismissal of his federal claims
 7

 8   in this matter and to remand of remaining property forfeiture claims to Grays Harbor County

 9   Superior Court.

10                                         III. CONCLUSION
11          For the reasons set forth above, the parties respectfully request that the Court enter an
12
     order staying this proceeding, pending filing of a stipulated motion to lift the stay or a
13
     stipulation and [proposed] order of dismissal of federal claims, and remand of remaining
14
     property forfeiture claims back to Grays Harbor County Superior Court.
15

16          Dated this 14th day of February, 2019.

17   LAW, LYMAN, DANIEL, KAMERRER & BOGDANOVICH, P.S.

18   By     /s/ Guy Bogdanovich___
     Guy Bogdanovich, WSBA #14777
19   P.O. Box 11880
     Olympia, WA 98508
20   Office: (206) 754-3480
     Email: gbogdanovich@lldkb.com
21   Attorney for Defendants

22   KATHERINE l. SVOBODA,
     Prosecuting Attorney for Grays Harbor County
23
     By     /s/ Jennifer L. Wieland__
24   Jennifer L. Wieland, WSBA #12141
     Senior Deputy Prosecuting Attorney
25   102 W. Broadway Avenue, Room 102
     Montesano, WA 98563
26

       STIPULATED MOTION TO STAY PROCEEDING,                               LAW, LYMAN, DANIEL,
       AND [PROPOSED] ORDER – 2                                        KAMERRER & BOGDANOVICH, P.S.
                                                                                       ATTORNEYS AT LAW
                                                                         2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                       P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-RBL                                          (360) 754-3480 FAX: (360) 357-3511
                    Case 3:18-cv-06009-RBL Document 10 Filed 02/14/19 Page 3 of 4




 1   Office: (360)249-3951
     Email: jwieland@grays-harbor.wa.us
 2   Attorney for Defendants
     INGRAM, ZELASKO & GOODWIN, LLP
 3
     By      _/s/ Scott A. Campbell_____
 4   Scott A. Campbell, WSBA #19595
     115 S. 1st Street
 5   Montesano, WA 98563
     Office: (360)249-8482
 6   Email: scott@graysharborattorney.com
     Attorney for Plaintiff
 7
                                        [PROPOSED] ORDER
 8
            Having considered the Stipulated Motion above, the Court hereby orders that this
 9

10   proceeding is hereby STAYED, pending filing of a stipulated motion to lift the stay or a

11   stipulation and [proposed] order of dismissal of federal claims, and remand of remaining

12   property forfeiture claims back to Grays Harbor County Superior Court.
13          IT IS SO ORDERED.
14
            DATED this _____ day of February, 2019.
15

16
                                              ___________________
17                                            Ronald B. Leighton
                                              United States District Judge
18   Presented by:
19   LAW, LYMAN, DANIEL, KAMERRER & BOGDANOVICH, P.S.
20
     By     /s/ Guy Bogdanovich___
21   Guy Bogdanovich, WSBA #14777
     P.O. Box 11880
22   Olympia, WA 98508
     Office: (206) 754-3480
23   Email: gbogdanovich@lldkb.com
24   Attorney for Defendants

25

26

       STIPULATED MOTION TO STAY PROCEEDING,                             LAW, LYMAN, DANIEL,
       AND [PROPOSED] ORDER – 3                                      KAMERRER & BOGDANOVICH, P.S.
                                                                                     ATTORNEYS AT LAW
                                                                       2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                     P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-RBL                                        (360) 754-3480 FAX: (360) 357-3511
                    Case 3:18-cv-06009-RBL Document 10 Filed 02/14/19 Page 4 of 4




 1   KATHERINE l. SVOBODA,
     Prosecuting Attorney for Grays Harbor County
 2
     By     /s/ Jennifer L. Wieland__
 3
     Jennifer L. Wieland, WSBA #12141
 4   Senior Deputy Prosecuting Attorney
     102 W. Broadway Avenue, Room 102
 5   Montesano, WA 98563
     Office: (360)249-3951
 6   Email: jwieland@grays-harbor.wa.us
     Attorney for Defendants
 7

 8   INGRAM, ZELASKO & GOODWIN, LLP

 9   By      _/s/ Scott A. Campbell_____
     Scott A. Campbell, WSBA #19595
10   115 S. 1st Street
     Montesano, WA 98563
11   Office: (360)249-8482
     Email: scott@graysharborattorney.com
12   Attorney for Plaintiff

13
                                        CERTIFICATE OF SERVICE
14
            I certify, under penalty of perjury, under the laws of the United States of America and
15
     the State of Washington that on the date specified below, I electronically filed the foregoing
16
     with the Clerk of the Court using the CM/ECF system as follows:
17
     Plaintiff:
18

19   Scott A. Campbell, scott@graysharborattorney.com

20   Defendants’ Co-Counsel:

21   Jennifer L. Wieland, jwieland@co.grays-harbor.wa.us
22          Dated this 14th day of February, 2019 at Tumwater, Washington.
23

24                                                    /s/Lisa Gates
                                               Lisa Gates
25                                             Legal Assistant to Guy Bogdanovich
26

       STIPULATED MOTION TO STAY PROCEEDING,                              LAW, LYMAN, DANIEL,
       AND [PROPOSED] ORDER – 4                                       KAMERRER & BOGDANOVICH, P.S.
                                                                                      ATTORNEYS AT LAW
                                                                        2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                      P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-RBL                                         (360) 754-3480 FAX: (360) 357-3511
